         CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Brock Fredin,                                    Case No. 17-cv-3058 (SRN/HB)

                        Plaintiff,

    v.                                                           ORDER

    Lindsey Middlecamp,

                        Defendant.


    Brock Fredin,                                    Case No. 18-cv-0466 (SRN/HB)

                        Plaintiff,

    v.

    Grace Elizabeth Miller and Catherine
    Marie Schaefer,

                        Defendants.


HILDY BOWBEER, United States Magistrate Judge

          This matter is before the Court on Plaintiff Brock Fredin’s Response to the Court’s

Order to Show Cause and Ex Parte Sealed Declaration. [Doc. Nos. 145, 147 in Fredin v.

Middlecamp, Case No. 17-cv-3058; Doc. Nos. 137, 139 in Fredin v. Miller, Case No. 18-

cv-466.] 1 For the reasons set forth below, the Court orders Plaintiff to pay $1,260 in


1
  Plaintiff filed identical documents in each of these actions. For ease of reference, the
Court will cite only to the papers filed in the Middlecamp case in this Order. Similarly,
other filings pertinent to this Order that are substantially identical in both cases will be
cited by reference only to the Middlecamp docket. Citations to specific pages refer to the
CM/ECF pagination.
     CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 2 of 10



attorney’s fees to Defendants’ counsel K. Jon Breyer.

I.     BACKGROUND

       Plaintiff filed Motions for Discovery and Rule 37 Sanctions in each of these cases

on April 23, 2020. In the memoranda filed in support of his motions for sanctions,

Plaintiff accused Defendants of “improperly using information obtained during discovery

. . . by reporting the Internet usernames contained in discovery responses.” (Pl.’s Mem.

Supp. Mot. Sanctions at 2 [Doc. No. 130].) He stated that “Defendants leaked Internet

usernames obtained during discovery by reporting them to third parties and causing

Plaintiff prejudice.” (Id. at 4.) Specifically, Plaintiff asserted that “this is a violation of

the Court’s October 15, 2019 Protective Order.” (Id. at 2 [referring to Doc. No. 107].)

       The Protective Order in these cases limits the disclosure and use of confidential

information produced in discovery, provided that information is explicitly designated as

“Confidential” in the manner provided in the Protective Order. (Protective Order at 5–7,

10–14 [Doc. No. 107].) Thus, implicit in Plaintiff’s claim that Defendants had violated

the Protective Order was that Plaintiff had in fact designated information that he

produced in discovery as “Confidential.” Because the Court did not have sufficient

information to evaluate Plaintiff’s claim that information he produced in discovery was

designated as confidential under the Protective Order and, if so, was used or disclosed by

Defendants in violation of its terms, the Court ordered Defendants to file a memorandum

addressing only that issue, including whether the information produced by Plaintiff

regarding his “Internet usernames” was in fact designated as confidential under the




                                                2
        CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 3 of 10



Protective Order. 2 [Doc. No. 134.]

         Defendants responded and averred in sworn declarations that Plaintiff designated

none of the information he produced in discovery, including his Internet usernames, as

confidential under the Protective Order. (Defs.’ Mem. Opp’n Mot. Sanctions at 2 [Doc.

No. 135]; Breyer Decl. ¶ 2 [Doc. No. 136].) Thus, Defendants could not possibly have

violated the Protective Order by the use or disclosure of any information Plaintiff

produced. Given the lack of any support for Plaintiff’s accusation of misconduct,

Defendants asked the Court to award no less than $4,000 as a sanction for bringing a

frivolous motion. (Defs.’ Mem. Opp’n Mot. Sanctions at 2; Breyer Decl. ¶ 5.) That

amount was based on Defendants’ pro bono counsel expending more than 10 hours on

the opposition to Plaintiff’s motion, at a “typical hourly rate of $420.00.” (Breyer Decl.

¶ 5.)

         In an Order dated May 5, 2020, this Court determined that Plaintiff knew or

should have known that he had not designated any information as confidential under the

Protective Order, and therefore, his motion for sanctions based on a violation of the

Protective Order was frivolous. (Order at 3 [Doc. No. 144].) The Court ordered Plaintiff

to show cause why sanctions should not be imposed for requiring Defendants to respond

to a motion based on false accusations of wrongdoing. The Court advised Defendants

that no reply to Plaintiff’s response to the order to show cause would be permitted unless



2
  The Court denied the other portions of Plaintiff’s motions without the need for a
response by Defendants; hence, it instructed Defendants that they need respond only to
the portion of the motions alleging a violation of the Protective Order.

                                              3
     CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 4 of 10



requested by the Court. (Id. at 5.)

       Plaintiff filed his response to the Order to Show Cause on May 10, 2020 [Doc.

No. 145], and an ex parte sealed declaration and exhibits on May 11, 2020 [Doc.

No. 147]. Plaintiff explains in his response that he “made a legal mistake in failing to

mark documents confidential,” for which he apologizes to the Court. (Pl.’s Resp. at 2.)

He assures the Court “[t]his will never happen again,” claims to understand “the Court’s

broader message,” and vows to “immediately limit motion practice and litigation.” (Id.)

Plaintiff also reminds the Court that he is not an attorney and is acting pro se, and claims

he is destitute. (Id. at 2–3.) He then embarks on a tirade against Defendants, accusing

them of “tortur[ing], kidnapp[ing], and assault[ing]” him, and “forc[ing] [him] into

unpaid slave labor.” (Id. at 2, 5.) Plaintiff also asks the Court for leave to withdraw his

answer to Interrogatory 1 so that he may mark it confidential. (Id. at 3.) In support of his

response, Plaintiff filed ex parte a Sealed Declaration and exhibits such as portions of his

federal income tax returns, a text message with his brother, a credit report, employment

information, DNA match information, Twitter posts, and student loan debt information.

[Doc. No. 147.]

       On May 12, 2020, Defendants filed a memorandum in response to Plaintiff’s

response [Doc. No. 148] and supporting Declaration of K. Jon Breyer [Doc. No. 149],

even though the Court had not requested a reply. Defendants reiterate that because

Plaintiff did not designate any of the information he produced as confidential—a fact of

which he was clearly aware—Defendants could not have possibly violated the Protective

Order. (Defs.’ Mem. Supp. Sanctions at 2 [Doc. No. 148].) Rather than concede this


                                              4
      CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 5 of 10



indisputable fact, Defendants point out, Plaintiff used his response to continue to falsely

accuse them of wrongdoing. (Id.) Defendants also argue that Plaintiff has exploited his

pro se status to torment them and abuse the Court’s docket. (Id. at 3.) Finally,

Defendants contend that Plaintiff has lied to the Court about his financial status. (Id. at

3–4.) Contrary to his representations that he is destitute and unemployed, Plaintiff

testified at his deposition that his annual salary is $160,000. (Breyer Decl. Ex. A.)

Defendants ask the Court to revoke Plaintiff’s in forma pauperis status. (Defs.’ Mem.

Supp. Sanctions at 4.)

II.    DISCUSSION

       A.     Attorneys’ Fees Award

       If a court denies a motion to compel discovery, the court “must, after giving an

opportunity to be heard, require the movant . . . to pay the party or deponent who opposed

the motion its reasonable expenses incurred in opposing the motion, including attorney’s

fees.” Fed. R. Civ. P. 37(a)(5)(B). The court may not order the payment, however, “if

the motion was substantially justified or other circumstances make an award of expenses

unjust.” Id. The term “attorney’s fees” means “not the amount actually paid or owed by

the party to its attorney, but the value of attorney services provided to the party.”

Centennial Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673, 679 (10th Cir. 2012). “In

other words, an ‘attorney fee’ arises when a party uses an attorney, regardless of whether

the attorney charges the party a fee; and the amount of the fee is the reasonable value of

the attorney’s services.” Id. Accordingly, pro bono counsel may receive an attorney’s

fee award under Rule 37. See id. (“The purpose of Rule 37 attorney-fee sanctions would


                                              5
     CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 6 of 10



be thwarted if a party could escape the sanction whenever opposing counsel’s

compensation is unaffected by the abuse.”).

       In the Court’s Order of May 5, 2020, the Court found that Plaintiff’s motion was

frivolous. The Court now finds that Plaintiff’s motion was not substantially justified and

that there are no circumstances, including Plaintiff’s claim that he cannot afford to pay a

monetary sanction, that would make an award of expenses unjust. The Court will not

allow Plaintiff to make a frivolous and unjustified accusation against another party and

then plead poverty against a monetary sanction. Moreover, Plaintiff’s deposition

testimony belies his claimed financial state. And even if the Court accepted Plaintiff’s

claimed financial condition, that would not insulate him from a monetary sanction for

knowingly making a false accusation of wrongdoing against Defendants or their counsel.

       Plaintiff’s plea for leniency based on his pro se status is similarly unavailing.

Plaintiff has demonstrated through his litigation of the ten cases he has initiated in this

District—eight of which are or were assigned to this Court—that he is a shrewd and

sophisticated litigant. He has a firm grasp of both procedural and substantive law. The

Court will not permit Plaintiff to use his unrepresented status as a shield or, for that

matter, a sword. 3

       In addition, Plaintiff’s promise never to repeat his misdeed rings hollow. First, he

apologized to the Court, when it was defense counsel and their clients whom he falsely



3
  Plaintiff’s inflammatory accusations that Defendants have “tortured, kidnapped, and
assaulted” and “forced Plaintiff into unpaid slave labor” were not necessary or helpful to
the Court in its consideration of the issue at hand.

                                              6
     CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 7 of 10



accused. Second, Plaintiff apologized for not marking anything he produced as

confidential, but that misses the point. The point is that because Plaintiff did not mark

anything as confidential, the restrictions of the Protective Order were not triggered, and

since the restrictions were not triggered, the accusation that Defendants and their counsel

had violated those restrictions was false and frivolous.

       Plaintiff likewise misses the point when he claims to understand that the Court

was sending a broader message to limit motion practice and litigation activity. Though it

is abundantly clear from the dockets that Plaintiff is a fervent litigator, such conduct in

and of itself is not sanctionable. But frivolous and unjustified motion practice is

sanctionable. Let there be no doubt: The specific conduct that the Court finds warrants a

sanction here is Plaintiff’s knowingly false accusation that Defendants or their counsel

violated the Court’s Protective Order. Before a party accuses another party or an officer

of the court of violating a court order, that party must diligently do his homework.

Plaintiff did not. The Court took Plaintiff’s accusation seriously and asked for a response

from Defendants, only to learn that the most fundamental prerequisite to holding a party

accountable under the Protective Order—that of designating information as

confidential—had not been met. Plaintiff knew that, but made the accusation anyway.

       Accordingly, Defendants are entitled to an award of fees under Rule 37(a)(5)(B)

that represents the value of attorney services provided to them in responding to Plaintiff’s

frivolous and knowingly false argument that Defendants should be sanctioned for




                                              7
     CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 8 of 10



violating the Court’s Protective Order. 4 The Court finds the appropriate amount to be

$1,260, which equates to three hours of counsel’s time at the identified billing rate of

$420 per hour. Plaintiff is ordered to pay $1,260 to attorney K. Jon Breyer within 30

days of the date of this Order.

       With respect to Plaintiff’s request for leave to withdraw his answer to

Interrogatory 1 so that he may mark it confidential, paragraph 5.2 of the Protective Order

provides that a party who discovers that he produced material that should have been, but

was not, designated as confidential “may promptly notify all Receiving Parties, in

writing, of the error and identify (by production number) the affected material and its

new designation” and provide new copies of the material to the Receiving Parties.

(Protective Order at 7–8.) Even assuming for the sake of argument that the information

Plaintiff seeks to designate as confidential is actually entitled to such protection, Plaintiff

has not acted promptly to correct the supposedly incorrect designation, and his request

does not comply with the applicable Protective Order provision. Thus, the request is

denied.

       B.     Plaintiff’s Ex Parte Sealed Declaration

       Plaintiff filed ex parte a Sealed Declaration in support of his response to the

Court’s Order to Show Cause. The Electronic Case Filing Procedures Guide for Civil

Cases governs ex parte submissions.

       A party who seeks to file a document without giving notice to other parties

4
  The Court gave Defendants clear direction about the limited issue they needed to
address, but Defendants went further than requested or necessary. The Court will not
require Plaintiff to pay for that.

                                               8
     CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 9 of 10



       of record may present the document to the presiding District or Magistrate
       Judge, on an ex parte basis, by electronically filing an ex parte submission.
       ...
       Any document submitted pursuant to this subsection of the Procedures
       must be clearly labeled “Ex Parte Submission.” A judge who receives a
       document submitted ex parte in ECF may direct the party who submits it
       to file the document electronically, using normal ECF procedures, or may
       otherwise handle and address the document as he or she deems most
       appropriate.

The Court finds nothing in the documents that justifies withholding them from review by

at least Defendants’ counsel, particularly when they were filed in response to the Court’s

order to show cause why Plaintiff should not be required to pay the reasonable fees of

Defendants’ counsel based on the Court’s finding that Plaintiff’s accusation that

Defendants and their counsel violated the Court’s Protective Order was frivolous.

Accordingly, the Court directs Plaintiff to re-file the Declaration and attached exhibits

without the ex parte designation within seven days of the date of this Order, using normal

ECF procedures. He may, however, file the documents under seal in accordance with

Local Rule 5.6, provided he files them in such a way that they are at least accessible to

counsel of record. Plaintiff may mark the documents pursuant to the Protective Order as

Confidential or Highly Confidential-Attorney Eyes Only, as he sees fit, prior to re-filing

them. If Defendants believe the designation is not appropriate, they may follow the

procedures set forth in the Protective Order to challenge the designation.

       C.     Defendants’ Reply Memorandum and Supporting Declaration

       Despite the Court’s admonition in its May 5, 2020 Order that no reply would be

permitted unless requested by the Court, Defendants filed a memorandum in response to

Plaintiff’s response [Doc. No. 148] and a supporting declaration [Doc. No. 149]. The


                                             9
    CASE 0:17-cv-03058-SRN-HB Document 151 Filed 05/18/20 Page 10 of 10



reply was relevant and responsive to Plaintiff’s claim that he cannot afford to pay a

monetary sanction and to Plaintiff’s verbal attacks on Defendants. The Court therefore

will allow it. To be clear, however, no part of the fee award is for the unsolicited

memorandum and declaration. Nor will the Court consider Defendants’ request to revoke

Plaintiff’s in forma pauperis status. 5



       Accordingly, IT IS HEREBY ORDERED that:

              1.      Plaintiff Brock Fredin shall pay Defendants’ attorney K. Jon Breyer

              $1,260 as a sanction pursuant to Rule 37(a)(5)(B) within 30 days of the date

              of this Order.

              2.      Within seven days of the date of this Order, Plaintiff shall re-file his

              Sealed Declaration and attached exhibits [Doc. No. 147] in accordance with

              Local Rule 5.6 and in such a way that they are accessible at least by counsel

              of record.




Dated: May 18, 2020
                                            s/ Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge



5
  The Court notes Plaintiff has been granted in forma pauperis status in the Middlecamp
case, but not the Miller case. To the Court’s knowledge, that status has not been cited by
the Court as a basis for other decisions or for relieving Plaintiff of other obligations.
Therefore, it is unclear what Defendants hope to accomplish by “revocation” of his IFP
status at this juncture.

                                              10
